Citation Nr: 0917570	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-20 970	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including major depression.  

2.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to the depression and/or as due 
to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), also claimed as due to an undiagnosed 
illness.  

REPRESENTATION

Appellant represented by:	Marine Corps League

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 
to August 1979 and from December 1990 to October 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and October 2006 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The January 2006 RO decision, in relevant part, 
denied the Veteran's claim for service connection for 
obstructive sleep apnea, whereas the October 2006 decision, 
in pertinent part, denied his claims for service connection 
for major depression and CFS.  

In January 2008, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  After the hearing the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).

Records show the RO previously had denied the Veteran's 
claims for service connection for obstructive sleep apnea and 
an acquired psychiatric disorder (inclusive of adjustment 
disorder, major depression, and anxiety) in July 1999.  
In response, he filed a timely notice of disagreement (NOD) 
and was provided a statement of the case (SOC) in February 
2000.  But he did not then file a timely substantive appeal 
(VA Form 9 or equivalent statement), and therefore his appeal 
was not perfected.  See 38 C.F.R. § 20.200 (2008) (an appeal 
to the Board consist of a timely filed NOD in writing and, 
after receipt of a SOC, a timely filed substantive appeal 
(VA Form 9 or equivalent statement)).  However, the RO 
reconsidered his claim for obstructive sleep apnea in the 
January 2006 decision at issue, de novo, because the claim 
earlier had been denied as not well grounded and the Veterans 
Claims Assistance Act (VCAA), signed into law in the interim, 
had eliminated the requirement of submitting a well-grounded 
claim.  


So in the more recent January 2006 decision there was no 
threshold preliminary burden of submitting new and material 
evidence to reopen this claim for obstructive sleep apnea.  
38 C.F.R. § 3.156.

Conversely, the claim for service connection for an acquired 
psychiatric disorder (adjustment disorder, major depression, 
and anxiety) was not denied as not well grounded in that 
earlier July 1999 decision, rather, on the underlying merits.  
So the RO's more recent reconsideration of this claim in the 
other decision currently at issue in this appeal, in October 
2006, included initial consideration of whether there was new 
and material evidence to reopen this claim.  And although the 
RO determined there was, and therefore reopened the claim - 
albeit then proceeded to deny the claim on the underlying 
merits, so, too, must the Board make this threshold 
preliminary determination of whether there is new and 
material evidence to reopen the claim, before proceeding 
further, because this initial determination in turn affects 
the Board's jurisdiction to adjudicate the claim 
on the underlying merits, i.e., de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).

FINDINGS OF FACT

1.  Evidence received since the July 1999 rating decision 
that denied the Veteran's claim for service connection for an 
acquired psychiatric disorder, inclusive of major depression, 
as a consequence of his willful misconduct is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate 
this claim.

2.  The Veteran's obstructive sleep apnea is unrelated to his 
military service.  

3.  The Veteran does not have a diagnosis of CFS or meet the 
criteria for suggestions of this condition as being due to an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The July 1999 decision denying service connection for 
major depression is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2008).   

2.  New and material evidence has not been received since 
that July 1999 rating decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The Veteran's obstructive sleep apnea was not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2008). 

4.  CFS was not incurred or aggravated in service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was with regard to 
the major depression and CFS claims, in July 2006.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, if VCAA notice was not provided prior to the initial 
adjudication of the claim, as it was not for the Veteran's 
obstructive sleep apnea claim, this timing error can be 
"cured" by providing any necessary notice and then 
readjudicating the claim, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States (Supreme Court) recently reversed 
the Federal Circuit's holding in Sanders.  See Shinseki v. 
Sanders, 556 U. S. ___ (2009).  The Supreme Court held that 
the Federal Circuit had placed an "unreasonable evidentiary 
burden upon the VA..." by creating a presumption of prejudice 
with regard to deficient VCAA notice.  (slip. op. at 11).  
The Supreme Court reiterated that "the party that 'seeks to 
have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted.'"  
Id., citing Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see 
also Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) 
(per curiam); United States v. Borden Co., 347 U. S. 514, 
516-517 (1954); cf. McDonough Power Equipment, Inc. v. 
Greenwood, 464 U. S. 548, 553 (1984); Market Street R. Co. v. 
Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding 
error harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but deficiencies  
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, as mentioned, in July 2006 the RO sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including the 
Social Security Administration (SSA).  He was advised that it 
was ultimately his responsibility to send other, private 
medical records or to provide a properly executed release (VA 
Form 21-4142) so that VA could request the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Although he did 
not receive VCAA notice prior to the January 2006 
adjudication of his obstructive sleep apnea claim, he 
received additional notice in February 2007 and all of his 
claims - including this one, were subsequently readjudicated 
in the May 2007 SOC, which provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  His claims have been reconsidered since 
providing the additional VCAA notice concerning this 
particular claim.  See again Mayfield IV and Prickett, supra.

In addition, all obtainable evidence that he and his 
representative identified as relevant to the claims has been 
obtained and associated with the claims file for 
consideration in this appeal, including his service treatment 
records (STRs) and service personnel records, and his 
civilian private medical records.

The Board realizes an etiological opinion has not been 
obtained for the Veteran's sleep apnea.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case because there is no 
indication the Veteran's obstructive sleep apnea had its 
origins in service.  

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices. 

The July 2006 letter informed the Veteran of the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He 
was given an opportunity to respond to that letter and, 
again, in the May 2007 SOC his claims were readjudicated.  So 
there is no prejudice to him because his claims have been 
reconsidered since the RO provided this additional VCAA 
notice.  Mayfield IV and Prickett, supra.

The July 2006 VCAA notice letter also informed the Veteran of 
what constituted new and material evidence.  He was informed 
that new evidence must be evidence that was submitted to VA 
for the first time, which was not cumulative or tended to 
reinforce a previously established point.  He was informed 
that material evidence must pertain to the reason the claim 
was previously denied.  The letter specifically informed him 
that his claim was previously denied because the major 
depression was the result of his willful misconduct.  
Therefore, he has received the type of VCAA notice explained 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), insofar as 
apprising him of the specific reasons his claim was 
previously denied so he would have the opportunity to respond 
by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Claim

The October 2006 rating decision determined that new and 
material evidence had been presented to reopen the claim for 
service connection for major depression.  That decision, as 
indicated in the INTRODUCTION portion of this decision, is 
not binding on the Board.  The Board, like the RO, must first 
consider this question of whether new and material evidence 
has been received because this initial determination goes to 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO determined in this regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  

This claim for an acquired psychiatric disorder, inclusive of 
major depression, adjustment disorder, and anxiety, was 
initially considered and denied by the RO in July 1999.  In 
response to that earlier decision, the Veteran filed a timely 
NOD and the RO sent him a SOC in February 2000.  But he did 
not then file a timely substantive appeal (VA Form 9 or 
equivalent statement) to complete the steps necessary to 
perfect his appeal to the Board.  Therefore, that July 1999 
RO decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  This in turn means there 
must be new and material evidence since that decision to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If there is new and material evidence, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed the petition to reopen this claim in June 
2006.  Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).



As already alluded to, the Veteran's claim was denied in that 
earlier July 1999 decision because the RO found that his 
major depression was due to his willful misconduct, an 
express bar to granting service connection.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 
3.301(c).

So, given this stated basis of that prior denial, new and 
material evidence would consists of evidence suggesting his 
major depression is a disability, instead, incurred or 
aggravated in the line of duty - not his willful misconduct 
the result of his Court Martial on the charge of attempting 
to illegally bring firearms into the United States and 
failure to notify proper authority and turn over captured or 
abandoned enemy property.  His subsequent conviction on these 
charges initially led to a discharge from service under other 
than honorable conditions, but later upgraded to under 
honorable conditions.  Based on the medical and other 
evidence then available, both from service and during the 
time since, it was determined his adjustment disorder in 
service and later diagnosed, after service, major depression 
stemmed from that Court Martial on those charges and his 
subsequent conviction, as well as his initial discharge under 
other than honorable conditions (though later upgraded 
because of an administrative error) and resulting difficulty 
obtaining employment and other occupational problems as a 
consequence.

In determining whether evidence since submitted or otherwise 
obtained is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the RO's July 1999 denial of the 
claim consists of private and VA medical treatment records, a 
copy of the Veteran's updated DD 214, statements from him, 
buddy statements pertaining to his good character, and a 
transcript of his January 2008 videoconference hearing.  

All of this additional evidence is new, in that it has not 
been submitted to VA before and, thus, never considered.  But 
it is not also material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of this additional 
evidence indicates the Veteran's major depression was either 
not caused by the mental stress of his court martial, or that 
his court martial conviction was overturned to permit finding 
he has disability incurred or aggravated in the line of duty, 
as opposed to as a consequence of his willful misconduct.  It 
bears reiterating that the laws and regulations provide that 
VA compensation shall not be paid for any claimed disability 
that is the result of the Veteran's willful misconduct.  See 
again 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(n), 3.301(c).  
To this end, the Veteran emphasizes that he was ultimately 
honorably discharged from the military.  But this notation of 
the change in the character of his discharge was already of 
record when the RO first considered and denied his claim in 
July 1999.  So this is not new evidence.  Additionally, 
he has not asserted that his depression was caused by 
anything other than the stresses of his court martial, and 
there also is no indication to the contrary in the other 
records submitted since July 1999.  He argues the facts that 
were in dispute at his court martial, but the Board is not 
the appropriate tribunal to challenge those facts and the 
outcome of that court martial.  Indeed, according to 
38 C.F.R. § 3.1(n), a service department finding that injury, 
disease or death was not due to misconduct (the opposite of 
the Court Martial finding here) will be binding on VA unless 
it is patently inconsistent with the facts and the 
requirements of laws administered by VA..  And there is no 
such evidence in this particular instance.

The VA and private medical records that also have been 
submitted since the RO's July 1999 decision show treatment 
for major depression.  But these records are not material 
because they simply describe the Veteran's current condition.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are 
not material to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for major depression 
because the additional evidence does not show the depression 
was not a result of the Veteran's court martial and all that 
it entailed.  The additional statements from him personally, 
the buddy statements pertaining to his good character, and 
the transcript of his January 2008 videoconference hearing do 
little to anything in the way of suggesting his depression 
was not the result of his willful misconduct but, instead, in 
the line of duty.

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there can be no valid claim).

The Veteran has the required current diagnosis of obstructive 
sleep apnea, so there is no disputing he has this alleged 
condition.  Instead, the determinative issue is whether this 
condition is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



On the other hand, the Veteran does not have a diagnosis of 
CFS, and during his February 1999 VA compensation examination 
the evaluating physician found that the Veteran also did not 
meet the criteria for CFS due to an undiagnosed illness, 
but stated, instead, that his symptoms were possibly caused 
by his depression (which, as the Board just concluded, is not 
service connected).  A July 2002 VA treatment record later 
attributes the Veteran's decrease in energy and daytime 
fatigue to his obstructive sleep apnea, stating that when he 
did not use his constant positive airway pressure (CPAP) 
machine, these symptoms of tiredness appeared because he got 
less sleep at night.  

Further with regard to the Veteran's claim for CFS, as 
discussed below, service connection cannot be granted under 
38 C.F.R. § 3.317 because he does not have the indicia of an 
undiagnosed illness; instead, his fatigue has been linked to 
his obstructive sleep apnea, which is a known clinical 
diagnosis, not a manifestation of an undiagnosed illness.  
38 C.F.R. § 3.317(a)(1)(i).  

Compensation may be paid to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2011 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

The Veteran is a Persian Gulf War Veteran.  



For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. 1117(d) warrants a presumption of service-
connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) (2008).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to:  fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

In this case, the Veteran asserts that he has CFS and sleep 
apnea due to an undiagnosed illness.  As already explained, 
however, he does not have the required protocol indications 
of CFS as being due to an undiagnosed illness (or otherwise a 
diagnosis of this condition).  Therefore, he does not have a 
medically unexplained chronic multi-symptom illness for the 
purposes of 38 C.F.R. § 3.317.  Additionally, his symptom, 
chronic fatigue, has been attributed to another disability 
rather than to an undiagnosed illness.  And this other 
disability, his obstructive sleep apnea, is a known clinical 
diagnosis, also not a manifestation of an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(i).  Therefore, service 
connection cannot be granted for CFS or sleep apnea under the 
presumptions applicable to Persian Gulf Veterans.  



The Veteran also has maintained that his sleep apnea was 
caused by his depression.  But this is not a sustainable 
theory of service connection.  Although a disability may be 
service connected on a secondary basis if it is proximately 
due to, the result of, or chronically aggravated by a 
service-connected condition, see 38 C.F.R. § 3.310(a) and 
(b), the Veteran's major depression is not service connected 
(for the reasons and bases the Board already discussed, 
namely because it is the result of his willful misconduct 
stemming from his Court Martial).  Obviously then, without 
the required underlying service-connected disability, there 
is no possible means of relating the additional condition to 
the Veteran's military service by way of that disability.  In 
order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Veteran does not satisfy element (2); so, again, 
there is no service-connected disability to link to his 
sleep apnea.  See Velez v. West, 11 Vet. App. 148, 158 (1998) 
and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with 
a service-connected disability).  Therefore, the Veteran's 
sleep apnea may not be service connected on a secondary 
basis, even if medical evidence supported the conclusion that 
his depression caused the sleep apnea.  

The Board must address all potential bases of entitlement, 
and therefore will also address possible service connection 
for CFS and sleep apnea on a direct incurrence basis.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 
Vet. App. 396, 399 (1992).  

As discussed above, however, the first requirement for any 
service-connection claim (if not predicated on undiagnosed 
illness) is that there must be competent evidence of the 
existence of the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed).  Here, though, the Veteran does not 
have a diagnosis of CFS, and therefore this claim must be 
denied.  

With regard to his sleep apnea claim, the Veteran's STRs are 
unremarkable for any relevant complaints, diagnosis of, or 
treatment for this condition.  This is probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The Veteran was diagnosed with mild sleep apnea at the 
conclusion of his February 1999 VA general medical 
examination.  The examiner did not provide an opinion 
regarding its etiology.  Subsequent VA treatment records, as 
mentioned, show the Veteran uses a CPAP machine, which 
decreases his symptoms because it allows him to breath better 
while sleeping.  None of the VA or private medical records 
provide the required link between his obstructive sleep apnea 
and his periods of military service.  In the absence of this 
required link, service connection cannot be granted on a 
direct incurrence basis.  The Board therefore finds that the 
preponderance of the evidence is against this claim, in turn 
meaning the provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. § 
3.102 regarding reasonable doubt are not applicable, and his 
claim must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

As no new and material evidence has been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
inclusive of major depression, is not reopened

Service connection for sleep apnea is denied.  

Service connection for CFS is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


